EXECUTION VERSION


PATENT TRANSFER AGREEMENT

        THIS PATENT TRANSFER AGREEMENT is made and entered into this 16th day of
August 2004 (this "Agreement"), by and between HARRIS CORPORATION, a corporation
organized under the laws of the State of Delaware, ("Harris"), and TELTRONICS,
INC., a corporation organized under the laws of the State of Delaware
("Teltronics").

        WHEREAS:

        (a)      Teltronics purchased certain of the assets, business, rights
and goodwill of Harris used in the Enhanced Services Business Unit pursuant to
the Asset Sale Agreement entered into as of June 30, 2000 (as amended to the
date here of, the "Asset Sale Agreement"); and

        (b)      Pursuant to the Asset Sale Agreement, certain patents and
patent applications were included in the assets that were sold by Harris to
Teltronics, which patents and patent applications are listed in Schedule
2.1(a)(iii) of the Asset Sale Agreement; and

        (c)      Pursuant to the Asset Sale Agreement, Teltronics issued and
delivered to Harris on June 30, 2000, a Secured Promissory Note (which note was
subsequently amended and restated as of October 4, 2000), and which note was
secured pursuant to a General Security Agreement, dated as of June 30, 2000,
covering collateral including the Patents (as defined below); and

        (d)      Teltronics and Harris entered into a Master Restructuring
Agreement, dated as of March 27, 2002 (the "Master Restructuring Agreement"),
wherein the parties agreed to, among other things, restructure and refinance the
amounts owing from Teltronics to Harris under (i) the Secured Promissory Note
restated as of October 4, 2000, (ii) the April 13, 2000 Invoice Amount (as
defined in the Master Restructuring Agreement), and (iii) the Additional
Invoices Amount (as defined in the Master Restructuring Agreement), and pursuant
to which (1) Teltronics issued to Harris an Amended, Restated and Consolidated
Secured Promissory Note in the original principal amount of $9,196,801.23 (the
"2002 Amended and Restated Promissory Note"), (2) Harris and Teltronics executed
and entered into the Amended and Restated General Security Agreement, originally
dated as of June 30, 2000, and amended and restated as of March 27, 2002 (the
"Amended and Restated General Security Agreement"), and (3) Harris and
Teltronics amended and modified certain other agreements entered into between
Teltronics and Harris; and

        (e)      Teltronics has failed to make the payments under the terms of
the 2002 Amended and Restated Promissory Note and Teltronics has not fully
complied with the 2002 Amended and Restated Promissory Note, and as of June 1,
2004, Teltronics owes to Harris under the terms of the 2002 Amended and Restated
Promissory Note the amount of $9,177,646.27 representing principal in the amount
of $8,599,624.27 and accrued and unpaid interest to June 1, 2004 in the amount
of $578,022.00; and

        (f)      Pursuant to the terms of this Agreement, Harris and Teltronics
have agreed that Teltronics shall convey and transfer all of its rights, title,
and interest in the Transferred Patents (as defined below) to Harris in exchange
for a consideration consisting of, inter alia, (i) a credit in the

1

--------------------------------------------------------------------------------

amount of $578,022.00 of accrued and unpaid interest as of June 1, 2004 owing to
Harris under the terms of the 2002 Amended and Restated Promissory Note, (ii) a
credit in the amount of $406,792.00 of unpaid and missed scheduled principal
payments as of June 1, 2004, owing to Harris under the terms of the 2002 Amended
and Restated Promissory Note, and (iii) the credit for monthly payments in the
amount of $290,413.56 representing interest and regularly scheduled principal
payments that will be due and accrue under the 2002 Amended and Restated
Promissory Note for the period from July 1, 2004 through September 1, 2004; it
being acknowledged that Harris is also crediting Teltronics by not increasing
the interest rate to the higher default rate of 12.5% for the period from June
1, 2004, through September 30, 2004.

        NOW, THEREFORE, in consideration of the promises and the mutual
covenants hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1 - DEFINITIONS; RULES OF CONSTRUCTION.

        1.1      Definitions. Except as otherwise specified or as the context
may otherwise require, in addition to the capitalized terms defined elsewhere
herein, the following terms shall have the respective meanings set forth below
whenever used in this Agreement:

              "Ancillary Agreements" shall mean the Assignment of Patents (as
defined below) and any other document, certificate, or instrument to be
delivered by Teltronics under this Agreement.

              "Digital Telephone Switch Products" shall mean the 20-20 product
line and improvements made thereto by Teltronics, including replacement products
designed by, or on behalf of Teltronics.

              "Governmental Body" means any Federal, state, municipal, local or
other governmental body, department, commission, board, bureau, agency or
instrumentality, political subdivision or taxing authority, domestic or foreign.

               "Patents" shall mean (a) the patents, (b) the patent applications
in each case listed in Schedule 2.1(a)(iii) of the Asset Sale Agreement, a copy
of which Schedule is attached hereto as Exhibit A, (c) all continuations,
continuations-in-part, divisions, reissues, and re-exams based thereon, and (d)
all patents issued or to be issued based upon the foregoing.

              "Person" means any individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization, entity or any Governmental Body or political subdivision thereof
or any other entity or organization.

               "Requirement of Law" means any statute, law, ordinance, rule,
regulation, order, decree, judicial or administrative decision or directive.

               "Restated Certificate" means the Restated Certificate of
Incorporation of Teltronics filed in the State of Delaware as amended and
restated to the date hereof.

2

--------------------------------------------------------------------------------

              "Transferred Patents" shall mean the Patents excluding any patents
and patent applications which have been abandoned for any reason or allowed to
lapse due to the nonpayment of taxes or maintenance fees, which Transferred
Patents as on the date hereof are listed on the attached Exhibit B.

         1.2      Rules of Construction. The following provisions shall be
applied wherever appropriate herein: (a) wherever used herein, any pronoun or
pronouns shall be deemed to include both the singular and plural and to cover
all genders; (b) this Agreement and the Ancillary Agreements shall be deemed to
have been drafted by both Harris and Teltronics and neither this Agreement nor
any Ancillary Agreement shall be construed against any party as the principal
draftsperson hereof or thereof; (c) any references herein to a particular
Section, Article, Exhibit, or Schedule means a Section or Article of, or an
Exhibit or Schedule to, this Agreement unless another agreement is specified;
(d) the Exhibits and Schedules attached hereto are incorporated herein by
reference and shall be considered part of this Agreement; and (e) the subject
headings of the paragraphs and sections of this Agreement are included for the
purpose of convenience only and shall not affect the construction or
interpretation of any of its provisions.


ARTICLE 2 - REPRESENTATIONS AND WARRANTIES OF TELTRONICS.

        Teltronics represents and warrants to Harris that:

         2.1      Organization; Authority. Teltronics is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware. Teltronics has all necessary power and authority to execute,
deliver and perform its obligations hereunder and under the Ancillary Agreements
to which it is to be a party.

        2.2      Authorization of Agreement; No-Contravention. (a) Teltronics
has duly authorized and approved the transactions contemplated by this Agreement
and the Ancillary Agreements, and Teltronics has taken all action required by
any Requirement of Law, its Restated Certificate, its bylaws or otherwise to
authorize and to approve the execution, delivery and performance of this
Agreement, the Ancillary Agreements and the documents, agreements and
certificates to be executed and delivered by it in connection herewith and
therewith. This Agreement and each Ancillary Agreement is duly executed and
delivered by Teltronics, and constitutes a valid and legally binding obligation
of Teltronics, enforceable against Teltronics in accordance with its terms. All
persons who have executed this Agreement on behalf of Teltronics or who will
execute on behalf of Teltronics any Ancillary Agreements or other documents,
agreements and certificates in connection herewith or therewith, have been duly
authorized to do so by all necessary corporate action. Teltronics' board of
directors has approved this Agreement, the Ancillary Agreements and the
transactions contemplated by this Agreement and the Ancillary Agreements.

                   (b)      Neither the execution and delivery of this Agreement
or the Ancillary Agreements, nor the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements on the terms and
subject to the conditions hereof and thereof, will (i)

3

--------------------------------------------------------------------------------

conflict with or result in any violation of or constitute a breach of or give
rise to a right of termination or cancellation of any of the terms or provisions
of, or result in the acceleration of any obligation under, or constitute a
default under any provision of the Restated Certificate or bylaws of Teltronics
or under any lease, contract, loan agreement, promissory note or other agreement
to which Teltronics is a party; or (ii) violate any order against or binding
upon Teltronics; or (iii) constitute a violation by Teltronics of any
Requirement of Law of any jurisdiction as such Requirement of Law relates to
Teltronics, its business or the transactions contemplated by this Agreement and
the Ancillary Agreements.

        2.3      Consents and Approvals. No approval, consent, waiver or
authorization of any Governmental Body or other Person (including, but not
limited to, any existing lender or holder of indebtedness of Teltronics) is
required (a) for or in connection with the valid execution and delivery by
Teltronics of this Agreement or the other Ancillary Agreements or the
consummation by Teltronics of the transactions contemplated by this Agreement or
the Ancillary Agreements other than the consent of the parties referred to in
 Section 2.5(b)  hereof; or (b) as a condition to the legality, validity or
enforceability as against Teltronics of this Agreement or the Ancillary
Agreements..

        2.4      Amounts Due Harris. The net amount owed by Teltronics to Harris
as of June 1, 2004 is equal to the sum of (a) $8,599,624.27 representing the
unpaid principal of the 2002 Amended and Restated Promissory Note; and (b)
$578,022.00 representing the accrued and unpaid interest thereon for a total
owed to Harris as of June 1, 2004 of $9,177,646.27 and after giving effect to
the Credit (as hereafter defined), it shall owe to Harris the principal and
accrued interest for September in the aggregate amount of $8,119,199.27.
Teltronics acknowledges that such amounts will continue to be secured pursuant
to and as set forth in the Amended and Restated General Security Agreement.
Other than the non-payments of interest and principal, there is no default or
event of default under the 2002 Amended and Restated Promissory Note.

        2.5      Ownership and Security Interests in Patents. (a) Teltronics is
the sole owner and has title, both beneficial and of record, to each of the
Transferred Patents. The list of Transferred Patents in Exhibit B is current and
complete as of the date of this Agreement. Each of the Transferred Patents is
owned by Teltronics free and clear of all liens, mortgages, security interests,
pledges, or other encumbrances ("Liens") other than those held by CIT
Group/Business Credit, Inc. ("CIT") and Finova Mezzanine Capital, Inc.
("Finova") and by Harris pursuant to the Amended and Restated General Security
Agreement.

                   (b)      Harris was granted and currently has a first
security interest in the Patents superior and prior to the rights of all other
Persons. Teltronics will deliver releases of all Liens or claims, each of CIT
and Finova may have in and to the Transferred Patents no later than fifteen (15)
days after execution of this Agreement. A copy of the CIT and Finova Mezzanine
Capital, Inc. consent and UCC-3 forms releasing their security interest in the
Patents will be in form satisfactory to Harris. Neither Tri-Link Technologies,
Inc. nor any other Person has a Lien, or claim of ownership in and to the
Transferred Patents.

4

--------------------------------------------------------------------------------

         2.6      Maintenance and Licenses of Patents. (a) Except for Patents
indicated as "dropped" in Exhibit B, all taxes, maintenance fees, and other
governmental fees relating to each of the Transferred Patents have been timely
paid by Teltronics.

                   (b)      Teltronics has not granted any license or other
right to any third party with respect to any of the Transferred Patents except
for licenses to customers for products purchased in the ordinary course of
business; nor has Teltronics asserted any of the Transferred Patents against any
third party, nor filed a complaint against any third party alleging infringement
of any of the Transferred Patents. No Person has asserted that any of the
Transferred Patents or any claims therein are invalid or unenforceable.


ARTICLE 3 - TRANSFER, LICENSE GRANT BACK AND RIGHT OF REPURCHASE.

        On and subject to the terms and conditions of this Agreement:

         3.1      Transfer, Assignment and Conveyance of Patents; Partial Credit
. (a) Teltronics hereby sells, conveys, assigns, transfers and delivers to
Harris, and Harris hereby purchases, acquires, and accepts from Teltronics all
of Teltronics' right, title and interest in and to the Transferred Patents,
subject to any licenses previously granted by Teltronics to customers for
purchased products, including, but not limited to, the right to sue and collect
damages for infringements of any Transferred Patent, whether arising prior to or
subsequent to the date of this Agreement, and any and all renewals and
extensions thereof that may hereafter be secured under the laws of any
jurisdiction.

                   (b)      Harris hereby (i) grants a credit in the amount of
$578,022.00 to reduce the amount of accrued and unpaid interest as of June 1,
2004, owing to Harris under the terms of the 2002 Amended and Restated
Promissory Note, (ii) grants a credit in the amount of $406,792.00 of unpaid and
missed scheduled principal payments as of June 1, 2004, owing to Harris under
the terms of the 2002 Amended and Restated Promissory Note, and (iii) grants a
credit in the amount of $290,413.56 representing interest and regularly
scheduled principal payments that will be due and accrue under the 2002 Amended
and Restated Promissory Note for the period from July 1, 2004, through September
1, 2004. The separate credits of $578,022.00 (for past due interest),
$406,792.00 (for missed regularly scheduled principal payments), and $290,413.56
(for regularly scheduled interest and principal for the period from July 1, 2004
through September 1, 2004) for an aggregate of $1,275,227.56 are together
referred to herein as the "Credit."  Harris is also crediting Teltronics by not
increasing the interest rate to the higher default rate of 12.5% for the period
from June 1, 2004, through September 30, 2004.

              (c)      Harris hereby agrees to extend its non-competition
agreement contained in Section 9.9 of the Asset Sale Agreement for an additional
period of three (3) years commencing upon the date of this Agreement; provided,
however, that such Section 9.9 and the prohibitions contained therein shall not
apply and shall terminate in all respects if there has occurred an Event of
Default under the 2002 Amended and Restated Promissory Note and Harris has
declared the entire balance of such Note to be due and payable and has commenced
efforts to exercise rights or remedies available to it in respect of such Event
of Default. In addition, nothing in Section 9.9 of the Asset Sale Agreement
shall prohibit Harris from purchasing or otherwise acquiring a Person

5

--------------------------------------------------------------------------------

engaged in diversified activities that obtains less than twenty percent (20%) of
its overall annual revenue, (based on such Person's latest financial statements
or other publicly available information) attributable to direct or indirect
competition in the Market (as defined in the Asset Sale Agreement).

         3.2      Recordation; Further Assurances. Teltronics agrees to execute
and deliver to Harris all documents and assurances and take such further actions
as Harris may reasonably request to carry out this Agreement and to perfect and
preserve title in Harris or its permitted assigns to the Transferred Patents.
Teltronics further agrees to execute and deliver to Harris all documents and
instruments necessary to record the assignments and transfers in the appropriate
governmental agencies (including the United States Patent and Trademark Office)
and to provide Harris with the necessary authority and powers of attorney to
prosecute and maintain pending applications and patents included in the
Transferred Patents. In furtherance thereof, Teltronics agrees to execute and
deliver to Harris the Assignment of Patents in the form attached hereto as
Exhibit C (the "Assignment of Patents").

         3.3      License Back. Harris agrees to grant and hereby grants to
Teltronics a non-exclusive, world-wide, fully paid-up, non-transferable (except
to a wholly-owned subsidiary) license to practice under the Transferred Patents
to make, have made on its behalf, use and sell Digital Telephone Switch
Products.

         3.4      Limit on Transfer; Repurchase Right. (a) Harris agrees that it
will not transfer or convey ownership of any of the Transferred Patents to any
third Person except to Teltronics or in accordance with the terms of this
Section.

              (b)      The restrictions on transfer and conveyance of the
ownership of any of the Transferred Patents shall not apply to the transfer by
Harris to any wholly-owned subsidiary of Harris, provided that such subsidiary
shall first become jointly and severally responsible for the obligations of
Harris under this Agreement.

              (c)      Except for transfers permitted by clause (b) above,
Harris agrees that it shall not transfer or convey ownership in the Transferred
Patents to any third Person prior to July 31, 2010. Subject to Section 3.4(d),
following July 31, 2010, Harris may only transfer ownership of the Transferred
Patents if it shall first make a written offer (the "Offer") to sell all
Transferred Patents to Teltronics. Such Offer shall constitute an irrevocable
Offer to sell the Transferred Patents to Teltronics. Teltronics shall have the
irrevocable option for forty-five (45) days following receipt of the Offer to
purchase all of the Transferred Patents for a price equal to the sum of (i)
$1,275,227.56, (the amount of the Credit) plus, (ii) an amount equal to interest
on such amount from the date of this Agreement to the date of repurchase of the
Transferred Patents calculated at an annual rate of six percent (6%) compounded
annually, plus (iii) the amount of all fees and expenses paid by Harris to
maintain and prosecute the Transferred Patents pursuant to the terms of this
Agreement. The amount referred to in clauses (i) through (iii) is collectively
referred to as the "Transferred Patents Repurchase Price." Teltronics may
exercise this option by providing a written notice of election to Harris within
the forty-five-day period. If Teltronics exercises this option within the
forty-five-day period, it shall within five (5) business days of such election
deliver to Harris cash by wire transfer of immediately available funds in the
amount of the Transferred Patents Repurchase Price and Harris shall deliver
proper instruments of transfer. If Teltronics does not elect to purchase

6

--------------------------------------------------------------------------------

the Transferred Patents within such forty-five-day period, then Harris shall
have the right to transfer, sell, and convey ownership of the Transferred
Patents (subject to the license referenced in Section 3.3) to any third Person
on any terms it shall determine; provided, that if such sale is not completed
within 90 days following the expiration of the forty-five-day period, then
Harris may only transfer the Transferred Patents if Harris again complies with
this Section 3.4.

              (d)      Notwithstanding the terms of Section 3.4(c), after July
31, 2010, Harris may sell or transfer the Transferred Patents to any third
Person without making the Offer if the 2002 Amended and Restated Promissory Note
has not been paid in full.

         3.5      Transfer, Sale, or Assignment of Note. Should Harris decide to
sell or otherwise transfer the 2002 Amended and Restated Promissory Note, Harris
shall not complete the sale or transfer unless it has provided Teltronics with
fifteen (15) days prior written notice of such sale or transfer. Teltronics
acknowledges that Harris may sell or transfer all or a portion of the 2002
Amended and Restated Promissory Note without Teltronics'consent and that the
advance notice is not intended to confer any consent or other rights on or to
Teltronics.


ARTICLE 4 - PATENT MAINTENANCE, PROSECUTION AND COOPERATION.

         4.1      Maintenance of Transferred Patents. Harris shall pay all costs
and fees relative to the ongoing prosecution of the pending patent applications,
included in the Transferred Patents, together with all taxes and maintenance
fees that become due and payable during the lives of the respective Transferred
Patents.

         4.2      Assistance. Teltronics agrees to assist Harris and cooperate
in the prosecution of any pending patent applications and in the enforcement of
any of the Transferred Patents, in which case Harris will reimburse Teltronics
for any related reasonable attorney fees and travel expenses.


ARTICLE 5 - PATENT MARKING.

         5.1      Patent Marking. Teltronics agrees to take steps to assure that
each of its products is properly marked with the most current applicable patent
numbers in a manner required by the laws of each country and shall upon Harris'
request, in a timely manner, provide Harris with the most current list of the
products and corresponding marked patents. With respect to any pending
applications prosecuted by Harris which issue as patents, Harris agrees to
provide Teltronics with timely notice of such in order for Teltronics to mark
the patent numbers on the products.


ARTICLE 6

         6.1      Reinstatement. Notwithstanding anything in this Agreement to
the contrary, in the event that any of the transactions set forth in this
Agreement are avoided and Harris is required to return any of the Transferred
Patents to Teltronics or a successor (including a bankruptcy trustee or
otherwise), then the Credit granted to Teltronics pursuant to Section 3.1(b)
shall be reversed and such amount shall be reinstated as amounts owing to Harris
under the 2002 Amended and Restated Promissory Note, which reinstated claim
shall be secured under the terms of the Amended and Restated General Security
Agreement.

7

--------------------------------------------------------------------------------

         6.2      Acknowledgment of Obligations and Security Interests.
Teltronics hereby acknowledges, confirms, and agrees that after giving effect to
the transactions contemplated hereby and the Credit, as of September 30, 2004,
Teltronics will owe and be indebted to Harris under the 2002 Amended and
Restated Promissory Note for the principal and accrued interest for September in
the aggregate amount of $8,119,199.27 and that such amount will continue to be
secured pursuant to the Amended and Restated General Security Interest and that
interest will continue to accrue in accordance with the terms of the 2002
Amended and Restated Promissory Note.

         6.3      Effect of this Agreement; No Other Amendments. Except as
expressly set forth in this Agreement relating to the 2002 Amended and Restated
Promissory Note, no other amendment or modification is made to any other
provision of the 2002 Amended and Restated Promissory Note, the Amended and
Restated General Security Agreement, the Loan Agreement between Harris and
Teltronics dated as of March 27, 2002 ("Loan Agreement"), or any other agreement
entered into between Harris and Teltronics. No other changes or modifications to
the 2002 Amended and Restated Promissory Note, the Amended and Restated General
Security Agreement, the Loan Agreement or any other agreement are intended or
implied and in all other respects, such agreements shall continue in full force
and effect in accordance with the terms thereof and are hereby ratified and
confirmed as in full force and effect. There is no waiver of any default or
event of default other than the payment defaults prior to the date hereof.


ARTICLE 7 - MISCELLANEOUS PROVISIONS.

         7.1      Survival of Representations and Warranties. The
representations and warranties contained herein or in any certificate,
statement, document or instrument furnished hereunder or under the Ancillary
Agreements shall survive until expiration of the last-to-expire Transferred
Patent. The covenants of Harris and Teltronics shall continue in full force and
effect in accordance with their respective terms.

         7.2      Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of Florida
without giving effect to the conflicts of laws provisions thereof.

         7.3      Notices. All notices, consents, requests, instructions,
approvals and other communications which may be or are required to be given,
served or sent by either party pursuant to this Agreement, shall be in writing
and shall be delivered personally, or sent by nationally recognized overnight
courier service, or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

          (a)     If to Teltronics: Teltronics, Inc.
2150 Whitfield Industrial Way
Sarasota, FL 34243-4046
Attention:   Ewen R. Cameron
                   President and CEO

8

--------------------------------------------------------------------------------

                              With a copy to: Blair & Roach, LLP
2645 Sheridan Drive
Tonawanda, NY 14150
Attention:   John N. Blair, Esq.

          (b)     If to Harris: Harris Corporation
1025 West NASA Boulevard
Melbourne, FL 32919
Attention:   Corporate Secretary

                              With a copy to: Harris Corporation
1025 West NASA Boulevard
Melbourne, FL 32919
Attention:   Scott T. Mikuen
                   Assistant Secretary

                       Each party may designate by notice in writing as
aforesaid a new address to which any notice, demand, request or communication
may thereafter be so given, served or sent. Each notice, demand, request or
communication which shall be mailed, sent, or delivered in the manner described
above, shall be deemed sufficiently given, served, sent or received for all
purposes (i) on the day personally delivered or telecopied, (ii) on the second
day after the date delivered to a nationally recognized overnight courier, or
(iii) on the fifth day following the date sent by certified mail. Notices
received after 2:00 p.m. Eastern shall be deemed delivered on the next business
day.

         7.4      Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be illegal,
invalid, void or unenforceable, then the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect.

         7.5      Submission to Jurisdiction; Waiver of Jury Trial. TELTRONICS
HEREBY CONSENTS TO THE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE
MIDDLE DISTRICT OF FLORIDA AND ANY STATE COURT WITHIN BREVARD COUNTY, STATE OF
FLORIDA, AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS
AGREEMENT MAY BE LITIGATED IN SUCH COURTS, AND TELTRONICS WAIVES ANY OBJECTION
WHICH IT MIGHT HAVE BASED ON IMPROPER VENUE OR FORUM NON CONVENIENS.

        THE PARTIES ACKNOWLEDGE THAT THE TIME AND EXPENSE REQUIRED FOR TRIAL BY
JURY EXCEED THE TIME AND EXPENSE FOR A BENCH TRIAL AND HEREBY WAIVE, TO THE
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS.

9

--------------------------------------------------------------------------------

         7.6      No Third Party Beneficiary. This Agreement is entered into
solely for the benefit of the parties hereto, and the provisions of this
Agreement shall be for the sole and exclusive benefit of such parties and their
respective successors and permitted assigns. No Person not a party hereto or
their successors and permitted assigns (including employees or creditors of the
Seller) shall be entitled to enforce any provisions hereof or exercise any right
hereunder.

         7.7      Waiver. Neither the waiver by either of the parties hereto of
a breach of or a default under any one or more of the provisions of this
Agreement, nor the failure of either of the parties, on one or more occasions,
to enforce any of the provisions of this Agreement or to exercise any right or
privilege hereunder shall thereafter be construed as a waiver of any subsequent
breach or default of a similar nature, or as a waiver of any such provisions,
rights or privileges hereunder. No waiver shall be binding unless executed by
the party making the waiver.

         7.8      Assignment; Amendment. Except as permitted under Section
3.4(b), neither Teltronics nor Harris shall assign any of their rights or
obligations under this Agreement without the prior written consent of the other,
which shall not be unreasonably withheld. This Agreement shall be binding upon
and shall inure to the benefit of the parties and their respective successors
and permitted assigns. No provisions of this Agreement may be amended, modified,
discharged or terminated except by written agreement duly executed by each of
the parties.

         7.9      Entire Agreement. This Agreement and the Ancillary Agreements
embody and constitute the entire agreement and understanding between the parties
with respect to the specific subject matter hereof and, subject to Section 6.3,
supersede and cancel any prior and contemporaneous oral or written agreement,
letter of intent, proposal executed or delivered by or on behalf of any of the
parties or understanding related to the specific subject matter hereof.

         7.10      Counterparts. This Agreement may be executed in one or more
counterparts (including telecopy facsimile), and it shall not be necessary that
the signature of, or on behalf of, each party, or that the signatures of all
persons required to bind any party, appear on each counterpart, but it shall be
sufficient that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on one or more such
counterparts. All counterparts shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement or any counterpart
hereof to produce or account for any of the other counterparts.



[Remainder of page left intentionally blank]



10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF Teltronics and Harris have caused this Patent
Transfer Agreement to be executed, in duplicate, by their respective duly
authorized officers as of the date first above written.



HARRIS CORPORATION

TELTRONICS, INC.

By:  /s/ Bryan R. Roub
—————————————————
     (Signature)

Name:  Bryan R. Roub
Title:    Senior Vice President & Chief Financial Officer

Date:   August 13, 2004
Witness:  Diane B. Armstrong /s/ Ewen R. Cameron
—————————————————
     (Signature)

Name:  Ewen R. Cameron
Title:    President & Chief Executive Officer

Date:   August 16, 2004
Witness:  Susan D. Maslanka






11

--------------------------------------------------------------------------------

FORM OF EXHIBIT A

Patents Transferred Under the Asset Sale Agreement






12

--------------------------------------------------------------------------------

FORM OF EXHIBIT B

Transferred Patents






13

--------------------------------------------------------------------------------

EXHIBIT C

Form of Assignment of Patents






14

--------------------------------------------------------------------------------


PATENT
ASSIGNMENT



        WHEREAS, Teltronics, Inc. a Delaware corporation ("Assignor"), having an
office at 2150 Whitfield Industrial Way, Sarasota, FL 34243-4046, is the owner
of the patents described in the attached Schedule ("Assigned Patents"); and

        WHEREAS, Harris Corporation, a Delaware corporation, ("Assignee"),
having its principal place of business at 1025 W. NASA Blvd., Melbourne, FL
32919, is desirous of acquiring the Assigned Patents;

        NOW THEREFORE, for good and valuable consideration to the Assignors
paid, the receipt and sufficiency of which is hereby acknowledged, the Assignor
assigns to the Assignee, its successors and assigns, all right, title and
interest in and to the Assigned Patents, subject to any licenses previously
granted by Assignor to customers for products purchased in the ordinary course,
together with the rights of recovery for past infringement thereof, including
the right to sue for and collect damages for its own use, the same to be held
and enjoyed by Assignee for its own use and benefit and the use and benefit of
its successors and assigns, fully and entirely as the same would have been held
and enjoyed by Assignor had this sale and assignment not been made.

        EXECUTED this 16th day of August, 2004, at Sarasota, Florida.



TELTRONICS, INC.


BY: /S/ EWEN R. CAMERON
——————————————
Name: Ewen R. Cameron
Title:   President & CEO



STATE OF FLORIDA
COUNTY OF MANATEE

        The foregoing instrument was acknowledged before me this 16th day of
August, 2004, by Ewen R. Cameron, President and CEO of TELTRONICS, INC., a
Delaware corporation, on behalf of the corporation. He is personally known to
me.



/S/ Susan D. Maslanka
——————————————
Notary Public, State of Florida
My commission   7/13/2007      



15

--------------------------------------------------------------------------------